Opinion by
Judge Palladino,
Zachary Calandra and his guardian, David Calandra, (Appellants) appeal from a decision of the Court of Common Pleas of Centre County (trial court) which sustained a preliminary objection in the nature of a demurrer filed by the State College Area School District (District). For the reasons set forth below, we affirm.
Appellants filed a complaint in trespass, alleging that Zachary had applied to participate in the Districts interscholastic baseball program. The Districts School Board requires any student who wishes to participate in interscholastic sports to receive a tetanus immunization. Zachary’s religious and philosophical beliefs prohibit him from receiving immunizations. When Zachary appeared for a scheduled baseball tryout, he was not permitted to participate because he was not immunized.
Appellants’ complaint asserted that the District’s immunization requirement violates Zachary’s right to free exercise of his religion “in that it discriminates against individuals on the basis of their religious beliefs, to wit; an opposition, an immunization, (sic)” Appellants requested: 1) that the immunization requirement be declared unconstitutional and violative of the first and *225fourteenth amendments of the United States Constitution; 2) that the District be enjoined from enforcing the immunization requirement against Zachary; 3) that Zachary be awarded compensatory and punitive damages; and 4) that attorneys fees and costs be awarded to Appellants.
The District filed a preliminary objection in the nature of a demurrer, and alleged that the complaint failed to set forth a cause of action, because participation in interscholastic sports is only a privilege and is not a constitutionally protected interest.1
The trial court sustained the Districts demurrer, concluding that the Districts tetanus immunization requirement does not place an undue infringement upon Zachary’s right to practice his religious beliefs, because the District has a compelling interest in requiring such immunizations. This appeal followed.
Appellants assert that the trial court erred in sustaining the demurrer, because no facts were presented to establish a compelling state interest which would justify a burden on Zachary’s religion. The role of a trial court in ruling on a preliminary objection in the nature of a demurrer is to determine whether the facts pleaded are sufficient to permit the action to continue. Cooley v. East Norriton Township, 78 Pa. Commonwealth Ct. 11, 466 A.2d 765 (1983). Preliminary objections admit as true all facts which are well pleaded, and all inferences reasonably deducible therefrom. Where there is no factual dispute in the case, only a dispute over the interpretation of the law, it is appropriate for the trial court, in making such a determination, to interpret the applicable law and determine the merits of the claim. Firing *226v. Kephart, 466 Pa. 560, 353 A.2d 833 (1976). On appeal, we must determine whether the trial courts interpretation is correct. Id.
The threshold inquiry is whether this facially neutral regulation unduly burdens the free exercise of religion. Wisconsin v. Yoder, 406 U.S. 205 (1972). Where the state conditions receipt of an important benefit, e.g., welfare or social security benefits, upon conduct proscribed by a religious faith, or where it denies such a benefit because of conduct mandated by religious belief, thereby putting substantial pressure on an adherent to modify his behavior and to violate his beliefs, a burden on religion exists. While the compulsion may be indirect, the infringement upon free exercise is nonetheless substantial. Thomas v. Review Board of the Indiana Employment Security Division, 450 U.S. 707, 718 (1981). A person may not be compelled by the government to choose between the exercise of a First Amendment right and participation in an otherwise available public program. Id. The coercive impact of such a choice unduly burdens an individuals right of free exercise.
In the instant case, if Zachary elects to participate in interscholastic sports, his religious beliefs bar him from eligibility. While we recognize the value of participation in interscholastic sports, such participation does not rise to the level of an important government benefit. We cannot conclude that foregoing participation in interscholastic sports will coerce Zachary to violate his religious beliefs. No pressure is placed upon Zachary to modify his behavior in this case, therefore, no burden is imposed on Zachary’s right of free exercise.2 The trial *227court, in sustaining the demurrer, properly concluded that the complaint failed to state a cause of action.3
The order of the trial court sustaining the Districts demurrer is affirmed.
Order
And Now, July 24, 1986, the decision of the Court of Common Pleas of Centre County at No. 84-935, dated October 12, 1984, is affirmed.

 The complaint to which the District demurred is actually an amended complaint. The District objected to Appellants’ original complaint and requested more specific pleadings.


 Cf. Quaring v. Peterson, 728 F.2d 1121 (8th Cir. 1984), aff'd by an equally divided Court sub nom Jensen v. Quaring, U.S. , 105 S. Ct. 3492 (1985) (requirement that individual have photograph taken for drivers license unduly burdens free exercise of individual whose religious beliefs prohibit such photographs).


 Because no burden is placed upon Zachary’s right to free exercise, the trial court unnecessarily analyzed whether the District’s interest in requiring the immunization was compelling.